Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovett et al (2013/0097986).

It should be noted that the recitation “for," "movable," "pivotable” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

[AltContent: textbox (Perpendicular/substantially orthogonal link)]Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be 
[AltContent: arrow]

    PNG
    media_image1.png
    359
    712
    media_image1.png
    Greyscale


“[0071] Spring assembly 512 is coupled at one end to internal frame 502 and at the other end to a pivot joint 516 on bell crank 510. Spring assembly 512 includes a spring member, here shown as a coil spring 517, which, when tensioned, applies the tensioning force to bell crank 510 at pivot joint 516.”

1. A header for a combine harvester comprising: 
a conveyor belt for conveying crop material in a conveyance direction (NOTE: although it is not claimed as such, the conveyor belt is a harvester infeed conveyor, ref 118); 
for adjusting a tension of the conveyor belt, the adjusting device comprising a link that is movable with respect to a frame member of the header (marked up), 
wherein the link is movable in a direction that is either orthogonal or substantially orthogonal to a tensioning direction of the conveyor belt for adjusting the tension of the conveyor belt (NOTE: a positive and distinct structure enabling the functional capability is not claimed; however, the prior art teaches the spring assembly 512 & bell crank assembly that are capable of the function). 

2. The header of claim 1, wherein the tensioning direction and the conveyance direction of the conveyor belt are both in the fore-aft direction of the combine harvester (fig 5). 

3. The header of claim 1, wherein the link extends along an axis that is either orthogonal or substantially orthogonal to a tensioning direction of the conveyor belt (shown above). 

4. The header of claim 1, wherein the conveyor belt is an infeed conveyor belt and the header is a draper header (NOTE: “infeed” does not exclude any particular conveyor belts; however, the conveyor belt of the prior art is an center / infeed conveyor: figs 1, 5). 

5. The header of claim 4, wherein the infeed conveyor belt is oriented orthogonal to a lateral conveyor belt of the draper header (fig 1). 



7. The header of claim 1, wherein the conveyor belt is a lateral conveyor belt and the header is a draper header (see cl. 4; NOTE: the “lateral” in a narrower interpretation is not shown / enabled by the original disclosure). 

8. The header of claim 1, wherein the link is either directly or indirectly connected to a shaft that rotates the conveyor belt (fig 5). 

9. The header of claim 1, wherein the adjusting device is a linkage, and the linkage comprises the link that is attached to a second link by a joint (bell crank 510), 
wherein the joint is pivotably mounted to the frame member (fig 5), and the second link (508) is attached to a shaft that rotates with the conveyor belt (fig 5), and 
wherein translation of the link causes rotation of the joint, which causes translation of the second link, which causes translation of the shaft that rotates with the conveyor belt, which results in tensioning of the conveyor belt (see quote above). 



11. The header of claim 10, further comprising a fastener mounted to the link for adjusting a compression of the spring, which adjusts the state of tension of the conveyor belt (par. 73, the socket wrench & end 519 constitutes the fastener). 

12. The header of claim 11, wherein the fastener is at least one nut that is mounted to a threaded portion of the link (at the free end 519). 

13. The header of claim 1 further comprising a cam device that is pivotable and is pivotably coupled to the link to adjust a position of the link, and wherein adjustment of the link adjusts the tension of the conveyor belt (cam / bell crank 510). 

14. The header of claim 13, wherein the cam device is pivotable against a surface of the frame member (fig 5). 

15. The header of claim 13 further comprising a spring mounted to the link, and wherein the cam device is pivotable against a bias of the spring (adjustable spring assembly 512). 

16. The header of claim 1, further comprising a linkage for adjusting a position of the link (par. 71). 

17. The header of claim 16, wherein the linkage is an over-the-center linkage that comprises a first link that is pivotably coupled to the link, a second link that is pivotably coupled to the first link, and wherein the second link is pivotably coupled to the frame member, wherein rotation of the first link causes movement of the link, which locks the tension of the conveyor belt (see cl. 9). 

18. The header of claim 16 further comprising a spring mounted to the link, and wherein the linkage is pivotable against a bias of the spring (adjustable spring assembly 512). 

19. The header of claim 1, further comprising means for moving the link that are directly connected to said link (fig 5). 

20. A combine harvester or other agricultural machine comprising the header of claim 1 (fig 1).
Claims 1, 3-4, 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al (2013/0105282).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Hoffman teaches the claimed orthogonally arranged spring biased linkage harvester header belt roller:

[AltContent: textbox (Orthogonal link)][AltContent: arrow][AltContent: textbox (Pivotable linkage assembly / cam)][AltContent: arrow][AltContent: textbox (Spring biased)][AltContent: arrow][AltContent: textbox (Fastener includes a nut)][AltContent: arrow]
    PNG
    media_image2.png
    438
    685
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (2013/0105282), in view of Lovett et al (2013/0097986).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Hoffman’s “direction” is not appear to be shown in the fore & aft direction (cl. 2), such as it would be for a center (infeed) conveyor (cl. 5). 

Lovett teaches that it has been known to use tensioning for a center conveyor, in the direction as claimed (see Rejection above).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide to apply the tensioning feature of Hoffman with the teachings of Lovett, the adjusting device have been well known to be used lateral & center (infeed) belts, in order to avoid sagging.




Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovett et al (2013/0097986), in view of Hoffman et al (2013/0105282).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to an alternate fastener for Lovett with the teachings of Hoffman, because it is well known to any fastener, including a nut type.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Brimeyer (10264728) teaches the draper belt tensioning adjuster using an orthogonal link, linkage / cam (fig 13-15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671